doubt."   Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727 (2008)
                        (internal quotations omitted). "This court will not disturb a jury verdict
                        where there is substantial evidence to support it, and circumstantial
                        evidence alone may support a conviction."      Hernandez v. State, 118 Nev.
                        513, 531, 50 P.3d 1100, 1112 (2002).
                                    As to the burglary count, Gonzales argues that the State failed
                        to prove beyond a reasonable doubt that he was involved in the break-in,
                        because the State's expert "could not testify with one hundred percent
                        accuracy that the prints found at the crime scene belonged to [Gonzales]."
                        Gonzales cites no authority for his implicit argument that beyond a
                        reasonable doubt requires an expert to testify with 100% certainty.      See
                        Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's
                        responsibility to present relevant authority and cogent argument; issues
                        not so presented need not be addressed by this court."). Further, Gonzales
                        misstates the expert's testimony. The State's expert acknowledged that
                        "[w]e don't testify to a hundred percent," but she testified unequivocally
                        that fingerprints recovered from the broken window pane were Gonzales's.
                        Accordingly, any rational trier of fact could have found that Gonzales was
                        involved with the break-in.
                                    As to the home invasion count, Gonzales argues that the State
                        failed to prove beyond a reasonable doubt that he entered the dwelling. A
                        home invasion occurs when a person forcibly enters an inhabited dwelling
                        without the permission of the owner.       See NRS 175.211; NRS 205.067. A
                        defendant has "entered" a building when any part of his person has
                        crossed the plane of "an area into which a reasonable person would
                        believe that a member of the general public could not pass without
                        authorization." Merlino v. State, 131 Nev., Adv. Op. 65, 357 P.3d 379, 385

SUPREME COURT
         OF
      NEVADA
                                                               2
(0) I 947A    4   13*
                      (Nev. Ct. App. 2015) (quoting People v. Valencia, 46 P.3d 920, 926 (Cal.
                      2002)). A dual-paned window, that had been intact when the homeowner
                      left was found partially broken upon his return. The exterior, but not the
                      interior, pane was broken, and Gonzales's fingerprints were found on the
                      interior side of the broken exterior pane.' The space between panes of an
                      intact dual-paned window is an area to which a reasonable person would
                      not believe the general public had access. Thus Gonzales's grasping of the
                      interior surface of the external window pane constituted an entry into the
                      dwelling, and any rational trier of fact could have found that Gonzales
                      entered the dwelling.
                                  Gonzales next contends that several instances of prosecutorial
                      misconduct during closing arguments "tainted the trial." Where an
                      appellant preserved a claim at trial, we first consider whether the
                      prosecutor's conduct was improper and then determine whether any
                      improper conduct warrants reversal. Valdez v. State, 124 Nev. 1172, 1188,
                      196 P.3d 465, 476 (2008). Gonzales argues that the State overstated the
                      strength of the fingerprint evidence when the prosecutor asked,
                      rhetorically, why the fingerprints were certainly Gonzales's and excluded
                      everyone else in the world. Gonzales objected below. The State's
                      argument was a proper comment on the evidence where the State's expert
                      agreed that the fingerprints "only belong to one person and that one
                      person would be Yadhir Gonzales." See Miller v. State, 121 Nev. 92, 100,
                      110 P.3d 53, 59 (2005).




                            'The screen had been removed from the window prior to the pane
                      being broken.

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    .170j.
                                     Gonzales failed to preserve the remainder of his prosecutorial-
                         misconduct claims. Where the claim of prosecutorial misconduct was not
                     •   preserved at trial, we review the claim for plain error, that is that the
                         error is plain from the record and affected the appellant's substantial
                         rights. Valdez, 124 Nev. at 1190, 196 P.3d at 477. Gonzales argues that
                         the State vouched for the credibility of its fingerprint expert when the
                         prosecutor said (a) such experts are the most independent people in the
                         courtroom because they are already back at work comparing prints and (b)
                         such experts do not get a pay raise or increase in their profession if they
                         are able to match prints. He also argues that the latter comment
                         referenced facts not in evidence. Such• statements are not vouching as
                         they do not "place[ ] the prestige of the government behind the witness by
                         providing personal assurances of [her] veracity."   Browning v. State, 120
                         Nev. 347, 359, 91 P.3d 39, 48 (2004) (internal quotations omitted).
                         Further, the latter comment was a reasonable inference from the expert's
                         testimony that she is neither encouraged nor discouraged from identifying
                         anyone.
                                     Gonzales also argues that the State engaged in misconduct
                         when it accused the defense of distorting the issues by challenging the
                         fingerprint evidence. This was error as the State may not disparage the
                         defense. See Truesdell v. State, 129 Nev., Adv. Op. 20, 304 P.3d 396, 402
                         (2013). However, Gonzales has not demonstrated that the error affected
                         his substantial rights where there was overwhelming evidence that the
                         fingerprints were his.
                                     Gonzales also argues that the State engaged in misconduct
                         when the prosecutor stated that he took "offense" to a defense argument
                         regarding the scientific validity of fingerprint evidence. This was error as

SUPREME COURT
       OF
     NEVADA

                                                              4
(0) 1947A c(1g;;s4
                a prosecutor may not inject his personal opinions or beliefs into the
                arguments. Aesoph v. State, 102 Nev. 316, 322, 721 P.2d 379, 383 (1986).
                However, Gonzales has not demonstrated that the error affected his
                substantial rights where the comment was fleeting and the prosecutor
                then returned to arguing the evidence.
                            Finally, Gonzales contends that the cumulative effect of the
                errors violated his right to a fair trial. Gonzales neither stated the
                cumulative-error test nor applied it and thus failed to provide this court
                with cogent argument in support of his claim. We therefore need not
                consider this claim. See Maresca, 103 Nev. at 673, 748 P.2d at 6.
                            For the foregoing reasons, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                        J.




                                                            Gibbons


                                                                                       , J.
                                                            Pickering



                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. Jack B. Ames, Senior Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                      Clark County District Attorney
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947T